Citation Nr: 0704661	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  00-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable evaluation for 
recurrent urinary tract infections.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for headaches, and granted service connection for 
recurrent urinary tract infections.  A noncompensable initial 
evaluation was assigned, effective from June 17, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2006).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

With respect to the veteran's claim for an initial 
compensable evaluation for recurrent urinary tract 
infections, the record demonstrates that the examiner from 
the veteran's May 2006 VA examination referenced treatment 
records (presumably VA treatment records) dated in 2005 and 
2006.  However, after a careful review of the clinical 
evidence of record, the Board is unable to locate such 
records in the claims file.  A review of the last 
Supplemental Statement of the Case (SSOC) of record, which is 
dated in July 2006, also does not reflect that such treatment 
records were listed as evidence that had been received since 
the prior SSOC in March 2002.  Therefore, because it is 
necessary to review such records, which are pertinent to the 
veteran's increased rating claim, the Board finds that any VA 
treatment records (which are not currently of record) 
pertaining to the veteran's service-connected urinary tract 
disability should be obtained and associated with the 
veteran's claims file.

With respect to the veteran's claim for entitlement to 
service connection for headaches, the veteran's service 
medical records reflect that between 1980 and 1981, the 
veteran complained of experiencing headaches several times.  
However, the record demonstrates that on several of these 
occasions such headache complaints were made in conjunction 
with other symptoms including pain in the kidneys, fainting 
spells, and dizziness, which examiners have attributed to 
other conditions such as urinary tract infections and/ or 
upper respiratory infections.  However, on one occasion, in 
July 1980, the veteran reported experiencing headaches in the 
parietal area that sometimes lasted all day.  The examiner 
diagnosed the veteran with tension headaches.

The record reflects that the veteran has experienced 
headaches since her separation from service.  In this regard, 
on VA examination in 1999, the examiner diagnosed the veteran 
with muscle tension headaches with an overlay of migraine 
headaches and migraine headaches with an overlay of muscle 
tension headaches.  Likewise, in May 2006, a VA examiner 
diagnosed the veteran with headaches.  However, with respect 
to the etiology of the veteran's headaches, the May 2006 
examiner indicated that the "headaches which the veteran 
currently has do not seem to be the same headaches which the 
veteran had while in service when she was seen in 1980."  
The examiner's opinion was based on the fact that "at that 
those times, the headaches were associated with other 
problems.  But now they seem to have more of a migraine 
overlay and seem to have worsened after she had the head 
injury." 

However, the Board after carefully reviewing the veteran's 
service medical records and the May 2006 opinion finds that 
the May 2006 examiner only considered the in-service 
headaches that were associated with other conditions.  It 
does not appear that she took into account the tension 
headaches with which the veteran was also diagnosed in 
service.  Thus, as the record demonstrates that she had an 
in-service tension headache diagnosis and post service 
diagnoses of migraine headaches and muscle tension headaches, 
that a new VA examination and clinical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for service 
connection for headaches and her claim 
for a compensable initial evaluation for 
service-connected urinary tract 
infections, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in her 
possession pertinent to her appeals to 
the VA.  Additionally, the veteran should 
be advised of what information and 
evidence not previously provided, if any, 
will assist in substantiating or is 
necessary to substantiate the elements of 
the claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned in the event of award of any 
benefit sought.

Also, with respect the veteran's claim 
for an increased evaluation for her 
urinary tract infections, the veteran 
should be informed of all relevant 
diagnostic codes (DC) for the disability 
at issue, as well as a description of 
the rating formula for all possible 
schedular ratings under that diagnostic 
code(s).
		
2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her headaches and 
urinary tract infections since her 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records, 
referred to by the veteran, as well as 
any ongoing VA treatment records, 
including dated in 2005 and 2006, not 
already of record.

3.  The veteran's claims folder should 
forwarded to a VA specialist in 
neurology, if available, to determine the 
nature and etiology of her headache 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran's current headache 
disability is etiologically related to 
her complaints of headaches in military 
service, to specifically include her 
diagnosed tension headaches in July 1980.  
If additional examination of the veteran 
is deemed necessary by the VA specialist 
in neurology, such examination should be 
scheduled by the RO.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner in conjunction 
with the examination and he/she should 
indicate whether the claims file was 
reviewed.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


